Title: To Thomas Jefferson from James Thomson Callender, 22 September 1798
From: Callender, James Thomson
To: Jefferson, Thomas


          
            Sir
            Rasberryplain 22d. Septr. 1798
          
          I request Your indulgence for a few lines. I Shall be as concise as possible.
          A few days after I had the honour of Seeing You last, a very particular reason made it proper for me to quit the City next day. I consulted on this emergency, M Leiper, and General Mason. The former offered to take charge of my children, the latter to give me, or find me lodgings, if I came to Virginia. Accordingly, I walked down to this place. The General, in a few days, came after me, and has in every way behaved with the utmost kindness. He proposes that I Should Stay here till winter, and go back with him to town, to try my fortune. There is, however, no more Security in returning than there would have been in Staying. It was M Leiper’s parting injunction not to come back, because there is no more Safety in Philadelphia than in Constantinople. Besides I am entirely sick even of the Republicans, for some of them have used me so dishonestly, in a word I have been so severely cheated, and So often, that I have the Strongest inclination, as well as the best reason, for wishing to Shift the Scene.
          Since I came here, the Aristocracy in this Neighbourhood, which is one of the vilest in America, has never ceased to abuse General Mason and myself. They have found means to make me very uneasy at being the Cause of so much noise. Horace brags of being pointed at. My Ambition does not run in that way. I engaged in American Controversies not from  choice, but necessity; for I dislike to make enemies, and in this Country, the Stile of writing is commonly So gross, that I do not think the majority of such a public worth addressing. I hope another couple of years will put it in my power to go home again, but I must, if possible, provide for myself in the mean time. It is needless, even were it Safe, to write any more. The party are doing their own business as fast as can be.
          If I were in any part of the Country, where I could be permitted to live in peace, which here I cannot, I think that I could win my bread, I mean my own individually, either by keeping a School, or assisting to keep a Store, or in some other way, (as I have not the happiness of being able to go through Country work,) till matters clear up on the other Side of the Atlantick. You will easily see that I am aiming at some assistance in this matter from You, and if You Can think of any one way in which I can be worth my room, I Care very little what it is, providing that I am in a Republican part of the Country, for I find by wretched experience, in other instances, as well as at present, that I can go to no place where my name is unknown. This has hindered me from going to Winchester as I designed, and from writing to Richmond and some other places, till I hear (if I am worthy of an answer) from You.
          I am Sir Your most obedient servant
          
            Jas. T. Callender
          
          
            P.S. The Scenes of printing, and swearing, and flat perjury that we have had here, if acted in Elysium, would make any man sick of it. The General, took my cause with more keenness than I wished, [but perhaps because Your name also was brought in]. He is on his own ground, but as Ossian says “I am alone in the land of Strangers.”
            I request the inclosed to be put into the fire, as soon as read. Since writing the above, I have reason to hope we Shall make no more Replies, though they have had one out, some days ago.
          
        